Bird, C. J.
These parties are husband and wife. After living together for 20 years they separated in August, 1915. Soon thereafter plaintiff filed her bill in the Grand Traverse circuit court, charging defendant with extreme cruelty and adultery. Defendant answered, denying both charges. Before the case came to a hearing the charge of adultery was eliminated. At the hearing the parties and several of their respective friends and relatives testified. The chancellor appears to have been persuaded, upon the whole record, that plaintiff’s charge of extreme cruelty had been established, and, accordingly, a decree was made divorcing the parties. An order for alimony was *641made in accordance with the agreement of the parties. Defendant being displeased with this result has appealed to this court.
We are impressed by the testimony that several causes have contributed to the failure of this marriage compact. The more prominent ones are:
(a) We infer from the record that in 1895, .when defendant married plaintiff, his means were quite limited while she was taken from a well-to-do family, where she had been supplied with about everything she desired. When the burden shifted to defendant to give her a home in keeping with the one from which she had been taken, he could not carry it as it had been theretofore carried. The father-in-law was willing to, and did, contribute to such an extent that it made plaintiff very independent and left defendant less assertive than he would otherwise have been.
. (5) They became overly friendly with near and congenial neighbors. This eventually led to trouble, as it nearly always does. They were much in each other’s company. They dined together frequently and on some of these occasions indulged in too much wine. They motored, danced, sang, played cards, and occupied a cottage .at a nearby lake together. After a time defendant discovered a growing fondness for his wife on the part of his neighbor. He then came to himself and withdrew from the combination, and now charges all of his troubles to these neighbors.
(c) The frequent indulgence by both of the parties in intoxicating liquors added materially to their increasing troubles.
(d) Defendant’s growing suspicion of his neighbor intensified his jealousy and thereby gave rise to personal assaults on his wife. These attacks, made her afraid of him and widened still further the breach between them.
*642Causes a, b and c, one party seems to be as much responsible for as the other, and neither is entitled to much consideration for troubles growing out of them. The acts of personal violence are denied, or plausibly explained by defendant, but we think the testimony fairly establishes the fact that on several occasions he assaulted her in a vicious manner. If there is any such thing as mitigating circumstances in using personal violence on a wife, save in self defense, it is quite likely that defense is open to him.
Defendant’s counsel urges that the record presents a case in which both parties are to blame for the situation in which they find themselves, and, therefore, no relief should be given to either. We feel there is much force to this argument, and were it not for the acts of personal violence shown we would probably agree with him. As to these acts there is little that can be said in defense of them. We are inclined to the opinion that the conclusion' reached by the chancellor is the proper one, that the charge of extreme cruelty was established.'
The decree of the trial court will be affirmed, with costs of this court to the plaintiff.
Ostrander, Moore, Steere, Brooke, Fellows, Stone, and Kuhn, JJ., concurred.